Citation Nr: 0005597	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral elbow 
medial and lateral epicondylitis.

3.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.

4.  Entitlement to service connection for fatigue and 
tiredness due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from November 1963 to 
December 1965 and from January 1991 to July 1991, with active 
duty in the Southwest Asia theater of operations from 
February 14, 1991, to June 25, 1991.  In this decision, 
Southwest Asia, the Persian Gulf, and the Gulf are used 
interchangeably for the general geographical area of the 
appellant's overseas service during the Persian Gulf War.  
Names of countries are used specifically, and are reported as 
they are used in the various documents of record.

This appeal is from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
regional office (RO) that denied the claims stated as issues, 
supra, as well as for anxiety and memory loss, issues that 
the appellant withdrew in a written statement received 
September 18, 1998.  Evidence pertinent to anxiety and memory 
or other cognitive problems is mentioned in this decision in 
the context of the Board's discussion of the issues currently 
on appeal.

For reasons explained in the remand appended to this 
decision, the Board will defer review on the merits of the 
claim for service connection for PTSD.



FINDINGS OF FACT

1.  The appellant has submitted competent medical evidence of 
a current diagnosis of PTSD, testimony of psychic trauma 
(stressors) incurred in service, and competent medical 
evidence of a nexus between the currently diagnosed PTSD and 
the stressors incurred in service.

2.  VA has not assisted the appellant to develop certain 
facts pertinent to the claim of entitlement to service 
connection for PTSD.

3.  The appellant has not submitted competent medical 
evidence of nexus between bilateral elbow medial and lateral 
epicondylitis and a disease or injury incurred or aggravated 
in service or with a symptomatology continuous with a 
condition noted in service.

4.  The appellant's shortness of breath has been attributed 
to diagnoses of REM (rapid eye movement)-related sleep 
disordered breathing and asthma.

5.  The appellant's fatigue and tiredness have been 
attributed to diagnoses of insomnia, insufficient sleep 
syndrome, and dyssomnia associated with mood disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded, and VA has not discharged its duty to 
assist the appellant to develop facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
bilateral elbow medial and lateral epicondylitis is not well 
grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
shortness of breath due to an undiagnosed illness is legally 
insufficient.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1999).

4.  The claim of entitlement to service connection for 
fatigue and tiredness claimed as due to an undiagnosed 
illness is legally insufficient.  38 U.S.C.A. § 1117 (West 
Supp. 1999); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records predating February 1991 are negative 
for any complaint, diagnosis, or treatment for mental, elbow, 
or breathing condition.  In February 1991, the appellant 
complained of difficulty breathing, numbness in the left arm, 
chest pressure, and rapid heart rate with a history of high 
blood pressure.  The assessment was rule out myocardial 
infarction, which, upon evaluation by internal medicine was 
found to be chest wall pain.  In May 1991, he complained of 
frequent chest pain and spells of awakening at night with 
shortness of breath, numbness in the left arm, and a 
heartburn sensation.  The complaints were assessed as 
hyperdynamic heart syndrome by history, consider panic 
disorder, and other possible diagnoses.

In June 1991, the appellant complained of chest pain and 
shortness of breath.  He was assessed as having 
supraventricular tachycardia and hypertension.  He was 
admitted to the intensive care unit, and on examination had 
no shortness of breath.  A nursing report noted there was no 
dyspnea.  Medical evaluation found no chronic condition.  The 
appellant was referred to psychiatry, which noted complaints 
of feeling tired, sad, and missing his family.  The 
impression was depression and adjustment disorder with mixed 
emotional features.  An undated medical document shows a 
diagnosis of anxiety disorder.

The June 1991 medical history for separation from the service 
was positive for palpitation or pounding heart, recent weight 
loss, frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  The physician's comment noted 
development of anxiety in Saudi Arabia and diagnosis of 
hyperkinetic heart syndrome.  The June 1991 separation 
physical examination was essentially negative.  The examiner 
noted observation for anxiety in the summary of defects.

The appellant had a VA Persian Gulf protocol examination in 
July 1994 in which he reported depression, flashbacks, hair 
loss, and insomnia as complaints.  The diagnoses were major 
depression, PTSD, hair loss, and high blood pressure.

VA outpatient records of July 1994 to August 1998 show 
multiple psychiatric diagnoses of which PTSD was predominant.  
Other diagnoses included depression, dysthymia, and anxiety.  
The initial diagnosis, in July 1994, was major depression.  
The appellant complained of no sleep and being very anxious.  
He reported that since 1993 he had had severe anxiety, 
nightmares, irritability, insomnia, anhedonia, and 
flashbacks.  The diagnosis was rule out PTSD.  When evaluated 
in November 1994 for participation in VA PTSD Clinical Team 
(PCT) group and individual therapy, the appellant reported 
stressful events he experienced while in Southwest Asia.  He 
stated that he was among a group of 10 military police (MP) 
lost in the desert for two and a half weeks and he felt 
abandoned.  He reported an occasion on which he was going to 
Kuwait looking for snipers and he saw badly damaged enemy 
bodies.  He reported that war recollections were triggered by 
visual stimuli.  Upon completion of the clinical interview 
and mental status examination, the assessment was PTSD and 
dysthymia.  In July 1995, he reported that the worst thing 
that happened was that three officers died and his team had 
to deal with it.

On VA orthopedic examination in May 1995, the appellant 
complained of pain in both sides of his elbows with a tired 
sensation for the past six months.  Physical examination was 
negative except for tenderness to palpation of the lateral 
and medial epicondyles, bilaterally.  The diagnosis was 
bilateral elbow medial and lateral epicondylitis.

On VA psychiatric examination in May 1995, the appellant gave 
a history of referral to a psychologist while on active 
service.  He reported duty in Kuwait and Saudi Arabia as an 
MP during the Gulf War.  Current complaints were of 
irritability, tenseness, aggressiveness, forgetfulness, 
inability to get involved in past interests, and occasional 
violence at home.  He reported that in the Gulf "they killed 
a black man that was robbing things," and that memory was 
always on his mind.  He reported he was exposed to extreme 
situations in the desert; one night the wind blew up his 
tents in the dunes.  Upon completion of clinical interview 
and mental status examination, the examiner diagnosed anxiety 
disorder, not otherwise specified (NOS).

In June 1997 at the VA primary care clinic, the appellant 
complained of pain and discomfort in all joints.

In a July 1997 letter, the Department of Defense (DoD) 
informed the appellant that his unit was near Khamisiyah, 
Iraq, in early March 1991 when rockets were destroyed, which 
may have resulted in the release of the nerve agents sarin 
and cyclosarin into the air.  The appellant may have been 
exposed at a very low level, if he was with his unit at that 
time.  DoD noted that little is known about the long-term 
effects of such a brief, low-level exposure, but current 
medical evidence was that long-term health effects were 
unlikely.

On VA psychiatric examination in November 1997, the appellant 
reported he served as an MP in Saudi Arabia and Kuwait during 
the Persian Gulf War.  He reported his current complaints, 
including forgetfulness, irritability, anxiety, desire to run 
out of his home, depression, and expectation of bad things to 
happen, all of which had persisted since he returned from the 
Gulf.  Upon completion of clinical interview and objective 
observation, the diagnosis was dysthymia.

In November 1997, the RO requested information from the 
appellant necessary to develop his claim for PTSD.  The 
appellant responded in December 1997.  He reported his unit 
of assignment.  Regarding stressors, he reported the 
following:  Around the end of February 1991, while on a 
reconnaissance mission near Kugi, a rocket exploded "close 
to us."  He reported seeing enemy soldiers being attacked by 
our Air Force, and hundreds of enemy corpses were spread all 
around in pieces at the "Kuait [sic]" zone.  While in 
Dhahran, Saudi Arabia, a SCUD hit a compound and blew it to 
pieces, killing about 20 men in a barracks.  He saw SCUD 
missiles intercepted and blown up by our rockets on several 
occasions.  Take-quarters alarms activated several times a 
day for months.  He reported that "we" were generally on 
our own with no backup of superior officers, working 24 hours 
a day during the week, without appropriate food.  He reported 
having too many hours alone in the desert in his Humvee in 
very hot or very cold conditions.  He reported an occasion of 
getting lost in the desert with no radio and the light that 
was to guide him went out, so he had no reference point.

The appellant testified at a hearing before a VA hearing 
officer in September 1998.  He asserted that all of his 
claimed disabilities were a consequence of his service in the 
Persian Gulf.  He reported he was in Saudi Arabia and Kuwait.  
He reported he first had a breathing problem when he arrived 
in Saudi Arabia, noticing it first in February or March 1991.  
He also could not sleep and felt agitated.  He reported a 
second episode of breathing problems in April or May 1991.  
He stated that his first post-service medical treatment was 
in 1994 at a VA hospital, and he had had no private medical 
treatment prior to that.  He reported being treated currently 
for PTSD and not having current treatment for shortness of 
breath, for which he had never been treated or told what 
condition that could be.  He reported that now trouble 
breathing disrupted his sleep at night.

Regarding PTSD, he reported the first diagnosis was in 1994 
by a VA doctor.  The appellant's representative asked the 
appellant to report the stressors he experienced in service, 
noting that the appellant's December 1997 report of stressors 
in service was incomplete and insufficient.  The appellant 
reported that as an MP, he had to catch prisoners of war, 
find and identify dead bodies.  He made a vague statement 
about four Americans who had lost their lives, but he did not 
articulate an intelligible context for the reference.  He 
stated he had had only VA treatment for PTSD.  He described 
his current symptomatology.

Regarding his elbows, the appellant reported having no 
treatment for either of them in service.  He said he was 
already starting symptoms when he returned from the war to 
Puerto Rico.  Treatment started in 1994.  He stated he did 
not know the origin of the condition, which he had never had 
before, and he planned therapy to start in late 1997 or 1998.

When seen as an outpatient in July 1998, the appellant 
complained of pain in his elbows.  There were no other 
symptoms, and the impression was rule out osteoarthritis.

On VA respiratory examination in November 1998, the appellant 
gave a history of onset of shortness of breath in service, 
evaluated twice with findings of high blood pressure and 
anxiety.  He reported currently awakening at night with 
shortness of breath and occasional cough about once a week.  
He reported having sweats nightly.  There was no history of 
hypersomnolence or hemoptysis.  The appellant was under no 
treatment for any respiratory condition.  Examination 
revealed no evidence of pulmonary hypertension, right 
ventricular hypertrophy, cor pulmonale, congestive heart 
failure, pulmonary embolism, respiratory failure, or 
pulmonary thromboembolism.  Chest x-ray in September 1998 was 
negative for the lungs.  There is reference in the report to 
a pulmonary function test report that is not of record.  The 
diagnosis was asthma.

On VA psychiatric examination in November 1998, the examiner 
reviewed the appellant's VA claims file and hospital records.  
The examiner summarized the medical records and noted the 
appellant's current complaints of poor sleep, nightmares, 
forgetfulness, expectation of bad occurrences, depression, 
desire to cry, and unwelcome recollections of the past.  Upon 
completion of the clinical interview and objective 
observations, the examiner diagnosed dysthymia and opined 
that based on the appellant's history, records, present, and 
previous evaluations, dysthymia was the correct diagnosis, 
and the appellant did not fulfill the diagnostic criteria for 
PTSD.

The appellant was evaluated at the Houston VA Medical Center 
(VAMC) Gulf War Referral Center for two weeks in August 1999.  
A social work record noted that the appellant vigorously held 
the perception that his predicament is linked solely to 
exposures while deployed in the Gulf conflict and his 
frustration over the lack of precise and clear external 
explanations for his difficulties.  On intake into the 
evaluation program, exposures related to and in Southwest 
Asia were listed as immunizations prior to and during the 
war, one SCUD, oil well fires, "positive P.B for one week-no 
problems," ate local food and water, was in combat zone, 
"no DO exposure," cleaned trucks, and disposed of captured 
weapons.  The DoD letter regarding Khamisiyah was noted.

On systems review, he reported dyspnea on exertion, awakening 
at two a.m., fatigue, night sweats, snores, and jumps for 
breath.  A pulmonary function test revealed FEV1 (forced 
expiratory volume in one second) before administration of a 
bronchodilator that was 87 percent of that predicted and FEV1 
after administration of a bronchodilator that was 90 percent 
of that predicted; oxygen saturation was 96 percent before 
pre-bronchodilator and 90 percent of that predicted.

On psychiatric evaluation, the appellant reported he was an 
army guard and staff sergeant during the war.  He stated he 
witnessed horrendous sights of dead corpses.  He said he was 
called upon to identify dead bodies on occasion.  He reported 
he saw two Puerto Ricans being killed by mine explosions, and 
he constantly lived in fear of death.  He reported having 
emotional changes when he returned from the war.  The 
examiner listed the appellant's current symptoms and 
diagnosed PTSD, depression NOS, and cognitive disorder NOS.  
The examiner noted that cognitive problems, depression, and 
anger dyscontrol could be caused by chemical exposure during 
the war and that white matter changes in the brain shown by 
MRI (magnetic resonance imaging) could contribute to his 
problems.  In a follow-up psychiatric examination and report, 
the examiner restated the PTSD diagnosis as due to Persian 
Gulf related experiences.  He also diagnosed unexplained 
illness since Persian Gulf, reported exposure to multiple 
chemicals in Persian Gulf, including vaccinations, smoke from 
oil fires, pesticides, and possible chemical warfare agents.  
He commented that anxiety, depression, irritability, and 
cognitive problems may occur after exposure to neurotoxic 
chemicals.

On neuropsychiatric clinical interview related to cognitive 
dysfunction, the appellant reported that he had been in 
combat in the Persian Gulf for two years beginning in January 
1991.  He stated he was stationed in Iraq, where he was 
responsible for "cleanup" following bombardment of the 
Iraqi countryside.  Neuropsychiatric testing revealed 
severely impaired attention and concentration as well as 
emotional variables, primarily depression and anxiety, 
delimited the appellant's performance across all tests.  It 
was recommended he have a repeat evaluation once the 
depressed and anxious affect had been effectively treated.

The appellant had a sleep disorder study, which noted the 
number of episodes of sleep apnea and of hypopnea.  The 
appellant reported multiple sleep related dysfunctions, 
certain of which were characterized as psychophysiological 
insomnia features.  He stated he did not have excessive 
daytime sleepiness.  The diagnosis related to breathing was 
REM-related sleep-disordered breathing, which was felt to be 
at a level that did not warrant continuous positive airway 
pressure (CPAP) therapy.  Other sleep study diagnoses 
included psychophysiological insomnia; insufficient sleep 
syndrome; and dyssomnia associated with mood disorder.

The appellant was discharged with the following pertinent 
final diagnoses:  PTSD, depression NOS, rule out cognitive 
disorder NOS, REM-related sleep-disordered breathing, 
psychophysiological insomnia, insufficient sleep syndrome, 
and dyssomnia associated with mood disorder.


II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, a veteran of active service in the Southwest 
Asia theater of operations during the Persian Gulf War may 
establish service connection for certain disabilities due to 
undiagnosed illness.  38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1999).  Thus, such a veteran may have a 
well-grounded claim in the absence of a current diagnosis to 
explain the claimed disability.

A.  PTSD

The appellant has submitted evidence of a current diagnosis 
of PTSD, which satisfies the first element of a well-grounded 
claim.  Epps, 126 F.3d at 1468.  He has reported and 
testified under oath to having certain experiences while in 
the Southwest Asia theater of operations, and the testimony 
is presumed true.  Robinette, 8 Vet. App. 69.  These 
statements satisfy the second criterion of a well-grounded 
claim.  126 F.3d at 1468.  Finally, the Houston VAMC record 
showed that a competent expert linked the PTSD to his 
experiences in the Persian Gulf.  In short, the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claim is well grounded, VA has a duty to assist the 
appellant to develop facts pertinent to the claim.  As is 
discussed in more detail in the remand, infra, the record 
reveals that VA has not discharged its duty to assist the 
appellant to develop his claim.  Id.

B.  Bilateral Elbow Epicondylitis

The appellant has submitted a current diagnosis of bilateral 
elbow medial and lateral epicondylitis.  Thus he has 
satisfied the first element of a well-grounded claim.  Epps, 
126 F.3d at 1468.

He has not submitted any evidence that bilateral elbow 
conditions were incurred in service.  He has not submitted 
evidence that the condition was noted during service.  His 
hearing testimony that symptoms were already starting when he 
returned home could arguably be liberally construed as the 
noting of a condition in service.  His testimony could also 
be liberally construed as evidence of continuity of 
symptomatology.  So liberally construed, the appellant has 
satisfied the second element of a well-grounded claim.  
38 C.F.R. § 3.303(b) (1999); Savage, 10 Vet. App. 488.  
However, neither the May 1995 VA examiner who diagnosed 
bilateral epicondylitis nor the August 1999 VA radiologist 
who noted spurs at the olecranon processes indicated a nexus 
between the current findings and any symptoms that have been 
continuous with the symptoms noted by the appellant during 
service.  Id.

The appellant has not presented a well-grounded claim for 
service connection for bilateral elbow medial and lateral 
epicondylitis.  Absent a well-grounded claim, VA has no duty 
to assist the appellant to develop facts pertinent to the 
claim, Morton v. West, 12 Vet. App. 477 (1999), and the Board 
does not have jurisdiction to adjudicate the claim on the 
merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).

C.  Shortness of Breath Due to Undiagnosed Illness

The appellant has reported shortness of breath in two 
functional contexts, as dyspnea on exertion, and during 
sleep.  The Board will consider both.

The appellant has not submitted evidence that he has a 
current disability due to an undiagnosed illness.  

The appellant has submitted competent medical evidence of two 
diagnoses that involve respiratory function, i.e., shortness 
of breath, as a symptom of asthma and REM-related sleep-
disordered breathing.  Whereas his breathing complaints have 
been shown related to diagnosed conditions, he cannot 
establish the claim as well-grounded despite the absence of a 
diagnosis.  See 38 U.S.C.A. § 1117 (West Supp. 1999); 
38 C.F.R. § 3.317 (1999).  Thus, even if the Board interprets 
the complaints in service that were then evaluated in the 
context ruling out a cardiac condition as manifestations in 
service of the current condition, see 38 C.F.R. 
§ 3.317(a)(1)(i) (1999), the existence of current diagnoses 
precludes the application of the regulation.  Moreover, the 
Houston VAMC psychiatric examiner who commented that the 
appellant had unexplained illness since his service in the 
Persian Gulf did not relate shortness of breath to the 
unexplained illness, and the report is not evidence of 
shortness of breath as a symptoms of an undiagnosed illness 
or of disability due to undiagnosed illness.  Thus, as a 
matter of law, the appellant seeks a VA benefit on legally 
insufficient grounds.  Such a claim is properly denied 
because of such legal insufficiency, rather than as not well 
grounded.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

D.  Fatigue and Tiredness Due to Undiagnosed Illness

The veteran's complaints of fatigue and tiredness have not 
been identified by competent medical authority as symptomatic 
of any undiagnosed illness.  On the contrary, the veteran's 
symptoms may be associated with diagnoses given on 
examination.  They have been related to insomnia, mood 
disorder, and insufficient sleep syndrome.  Accordingly, as 
there are diagnoses to account for the symptoms, they cannot 
be said to be symptoms of undiagnosed illness.  See 38 
U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.117 (1999).

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appellant has presented a well-grounded claim of 
entitlement to service connection for PTSD, and to that 
extent the claim is granted.  Whereas the appellant has not 
submitted a well-grounded claim of entitlement to service 
connection for bilateral elbow medial and lateral 
epicondylitis, the claim is denied.  Service connection for 
shortness of breath due to undiagnosed illness is denied.  
Service connection for fatigue and tiredness claimed as due 
to undiagnosed illness is denied.


REMAND

VA must assist the appellant to develop his well-grounded 
claim for PTSD.  38 U.S.C.A. § 5107(a) (West 1991).  
Specifically, the appellant has reported his unit of 
assignment during the Persian Gulf War and the unit to which 
his unit was attached.  He has reported numerous incidents as 
stressors, but he has provided insufficient detail to enable 
VA to assist him by verifying that the stressors occurred.  
He has reported events that should be verifiable if the 
appellant provides sufficiently detailed information about 
the time, location, and persons involved in those events.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The appellant has reported generally the area of the 
Southwest Asia theater in which certain event occurred.  He 
has reported duty in Saudi Arabia, mentioning specifically 
the city of Dhahran, and in Kuwait and Iraq.  It may 
considerably assist his claim for VA to obtain his personnel 
records, unit histories, and morning reports showing in the 
greatest available detail the appellant's assignments and his 
and his unit's movements while in the Southwest Asia theater 
of operations.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the claimant had 
reported multiple stressors, and a VA diagnosis of PTSD was 
based on the reported stressors.  Certain of the stressors 
were verified and others were not.  The diagnosing physician 
had not identified which stressor or stressors among those 
the veteran reported had precipitated PTSD.  The Court 
remanded for the physician to identify the stressors on which 
the diagnosis was based.  Likewise in the instant case, no 
physician diagnosing PTSD has identified the precipitating 
stressor or stressors.  Clearly it would greatly assist the 
appellant's claim if a diagnosing physician identified the 
stressor or stressors upon which the diagnosis was based.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide 
additional details regarding the 
following incidents:  (a) The beginning 
and ending dates of the two and a half 
week period during which he and 10 other 
MPs were lost in the desert, the names of 
the others with him, and the command to 
which they reported at the end of that 
period; (b) the date and location when 
and where his unit had to deal with the 
three dead officers, and the names and 
units of those officers; (c) the date and 
location at which a black man was killed 
for stealing, whether he witnessed the 
killing or had any role in the event in 
his capacity as an MP; (d) the date of 
the incident in Dhahran in which a SCUD 
missile hit a barracks, whether he was a 
witness, and his distance from the event; 
(e) the dates and places he was assigned 
to identify dead, and the name and unit 
of any dead U.S. soldier he identified, 
including the four individuals about whom 
he testified; (f) the date and place he 
saw a Puerto Rican being killed in a mine 
explosion, and the name and unit of the 
person killed; (g) the dates he was in 
Iraq, and specifically, whether he was 
with his unit on March 10, 1991.  
Associate any information obtained with 
the claims folder.

2.  Obtain from the appropriate archives 
the appellant's personnel records and any 
available unit histories and morning 
reports for the 716th battalion, 89th MP 
brigade, 301st MP Company, attached to 
the 716th battalion for the period 
February 14, 1991, to June 25, 1991.  
Refer the case to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) for any possible assistance 
verifying any stressors about which the 
appellant provides sufficient detail to 
permit the assistance of USASCRUR.  
Associate any information obtained with 
the claims folder.

3.  Request the PCT psychiatrist and the 
VAMC Houston psychiatrist who diagnosed 
PTSD to review their treatment and 
examination records and report which 
incident or incidents as reported by the 
appellant precipitated PTSD.  Provide 
each the claims folder for review if 
their records are insufficient to permit 
a response.  Each responding physician 
should identify the precipitating 
incident or incidents with sufficient 
detail to enable RO personnel and the 
reviewing member of the Board to identify 
from the claims folder the incidents to 
which the examiners' reports refer.  
Associate any information obtained with 
the claims folder.

4.  Readjudicate the claim for service 
connection for PTSD.  If the claim 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

